DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment and Reply filed December 3, 2020 (hereafter the “12/3 Reply”) has been entered.  Claims 1, 2, 4-9, and 11-20 remain pending, with Claims 11-16 withdrawn from consideration pursuant to the Requirement for Unity of Invention of record and as discussed below.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
On pages 11-12 of the 12/3 Reply, Applicant asserts that the feature of a “first tagged sequence positioned between the bridge sequence and a sequence for non-specific amplification is not disclosed or taught and so provides unity of invention between Group I (Claims 1, 2, 4-9, and 11-20) and Group II (Claims 11-16).  
As previously indicated, the requirement of record was deemed proper and was made FINAL in the previous Office Action.  
Moreover, Applicant’s assertion is unpersuasive because each of Claims 11 and 15 continue to recite “an optional first tag sequence” (see line 5 of Claim 11 and lines 3-4 of Claim 15) and so Claims 11-16 encompass embodiments which lack a “first tag 

Specification
Applicant’s attempt to introduce sequence identifiers (by SEQ ID NO), as part of 27 pages that appear to be a substitute specification, in the 12/3 Reply is acknowledged.  

However, the substitute specification filed December 3, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, and 
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).

Additionally, the specification is objected to as failing to comply with 37 CFR 1.821(d) because the Sequence Listing of record does not include SEQ ID NOs:  33, 34, 35, and 36 as present in the substitute specification.  
Appropriate correction is required.  See MPEP 2422.01.  

It is further noted that there are also four “general formula” sequences on page 5 of the specification.  

Claim Objections – Withdrawn and Maintained
In light of amendments to Claims 1 and 8, the previous objection thereof has been withdrawn.   

The following objection has been previously presented. 
Claims 5 and 17 are objected to because of the following informalities:  
Claim 5 recites the phrase “wherein the second pair of primers sequentially comprises a sequencing adaptor sequence, a sequencing primer sequence, and the bridging sequence in the 5' to 3' direction” (emphasis added) which is confusing because it is unclear how a “pair” of (i.e. two separate) polynucleotide primers can “sequentially comprise” multiple sequences in a single linear “5’ to 3’ direction”, and so in the interest of advancing prosecution, and without obviating the need to address this objection, the phrase is broadly interpreted as referring to at least one of the two primers (of the pair) sequentially comprising the features in the phrase; and
Claim 17 recites the phrase “wherein the second pair of primers sequentially comprises a sequencing adaptor sequence, a sequencing primer sequence, and the bridging sequence in the 5' to 3' direction” (emphasis added) which is confusing because it is unclear how a “pair” of (i.e. two separate) polynucleotide primers can “sequentially comprise” multiple sequences in a single linear “5’ to 3’ direction”, and so in the interest of advancing prosecution, and without obviating the need to address this objection, the phrase is broadly interpreted as referring to at least one of the two primers (of the pair) sequentially comprising the features in the phrase.
Appropriate explanations and/or corrections are required.

Claim Interpretation

Claim 1, 2 and 4-7 are directed to methods comprising a first step of “performing a non-specific amplification on a whole genome [ ] to obtain random amplified fragments” (see lines 2-3 of Claim 1) and a second step of “performing a specific amplification on the random amplified fragments” (see lines 5-6 of Claim 1) to result in a “simplified genomic library”.  The terms “non-specific amplification” and “simplified genomic library” are not defined in the instant specification and while the former term is used in the claims and the specification in relation to producing “random amplified fragments”, the latter term has no art recognized definition.   Therefore, the broadest reasonable interpretation of “simplified genomic library” is as referring to the results of performing the first and second steps recited in the claims.  

The broadest reasonable interpretation of Claims 1, 2 and 4-7 in light of the instant specification includes interpreting the recitations of “a first pair of primers” and “a sequence for non-specific amplification” in the Claims as being equivalent to --[[a]] one first pair of primers-- and --[[a]] one sequence for non-specific amplification--.  This is based on the instant specification’s express disclosure, which includes a first amplification of extracted genomic DNA from Nipponbare leaves using four combinations of a single first pair of forward and reverse primers:  1F+1R, 2F+2R, 3F+3R, and 4F+4R (see pgs 17-19, Example 1, sections I and II where each primer of the first pair contains one “sequence for non-specific amplification”) with the results of each shown in Figure 3.  Each of the four first amplifications underwent a second amplification with a second pair of primers (see pgs 19-21, section III of Example 1), with the results shown in Figure 4, which again shows four separate amplifications, and so four “simplified genomic libraries” identified as 1F+1R, 2F+2R, 3F+3R, and 4F+4R.  
And while it is unclear which of the four libraries is illustrated by Figure 5 (and section V of Example 1 on pgs 21-22), Example 1 states that “each library was sequenced for 1Gb of data size” (see pg 21, section V, 1. Sequencing), which is consistent with each of the four libraries having been sequenced separately.  So in the absence of a clear basis for Figure 5 as presenting results from a combination of two or more of the four libraries, Figure 5 is viewed as illustrating one of the four libraries.  As such, the data and guidance provided in Example 1 is consistent with the above interpretation of Claims 1, 2 and 4-7.    
Moreover, this interpretation is consistent with dependent Claims 4, 6, and 7, which present additional features related to “a sequence for non-specific amplification” without indication that the claimed methods necessarily require more than one first pair of primers with “a sequence for non-specific amplification”.  Therefore, Claims 1, 2, and 4-7 are not interpreted as requiring, in all embodiments, use of more than one first pair of primers to present more than one “sequence for non-specific amplification” (e.g. use of multiple first pairs of primers, each pair with a different “sequence for non-specific amplification”).  It would be contrary to the broadest reasonable interpretation of the claims, and so an improper narrowing thereof, to require that the Claims require more than one “first pair of primers” or more than one “sequence for non-specific amplification”. 

The terms “bridging sequence” and “specification amplification” as present in Claims 1, 2, 4-9, and 17-20 are interpreted in light of the instant specification on page 9, which presents this definition:  “[t]he bridging sequence [of a first pair of primers] referred to herein refers to a sequence overlapping with the second pair of primers, and the specific amplification of the random amplified fragment is achieved by the specific binding of the second pair of primers to the bridging sequence of the first pair of primers, thereby obtaining the simplified genomic library.”  Therefore, Claims 1, 2, 4-9, and 17-20 are interpreted as requiring that the “second pair of primers” include “the bridging sequence” of the first pair of primers; and the methods of Claims 1, 2, and 4-7 are interpreted as requiring that the “specific amplification” be achieved by the specific binding to “the bridging sequence”.  

The term “optional” as present in Claims 1, 6. 8, and 19 has been interpreted to mean that none of the claim elements or features following or affected by the term is necessarily required in all embodiments of the respective Claims.  Stated differently, and more specifically, Claim 1 and dependent Claim 6, as well as Claim 8 and dependent Claim 19, have been interpreted as encompassing embodiments without a “first tag sequence”.  With respect to Claims 6 and 19, recitation of additional features of the “first tag sequence” does not necessitate a “first tag sequence” being present in all embodiments of the claims.  This is in contrast to dependent Claims 7 and 20, where a “first tag sequence”, as present in the claims, is necessarily present in all embodiments of those claims.  

Claims 8, 9, and 17-20 are directed to a “kit for constructing a simplified genomic library”, where the term “kit” is broadly interpreted as being equivalent to ‘a collection of materials or components’.  Moreover, the phrase “for constructing a simplified genomic library” is interpreted as an intended use and thus accorded no patentable weight in the claims.  Therefore, Claims 8. 9, and 17-20 are interpreted as directed to ‘a collection of materials or components” comprising the claim elements and features in Claim 8 (following the word “comprises”), and as present in dependent Claims 9 and 17-20.  

Last, and while Claims 7 and 20 include wording similar to that used for Markush groupings, neither claim is interpreted as presenting a Markush grouping.  See MPEP § 706.03(y) for information regarding Markush groupings.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of amendments to Claims 4, 6, 7, 19, and 20, the previous rejection thereof under 35 U.S.C. 112(b), based on a broad range or limitation together with a narrow range or limitation, has been withdrawn.   
In light of amendments to Claims 4, 6, 7, 19, and 20, the previous rejection thereof under 35 U.S.C. 112(b), based dependency from a canceled claim, has been withdrawn.   

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reducing annealing temperature of the first pair of primers" in Claim 2 is a relative term which renders the claim indefinite.  The term "reducing annealing temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
This rejection has been previously presented. 
While the art includes knowledge regarding the melting temperature (or Tm) for each of a pair of primers used in amplifying of nucleic acid molecules, and recognizes use of a temperature below the Tm
Moreover, this ambiguity regarding “reducing annealing temperature of the first pair of primers” in Claim 2 is exacerbated by embodiments of the claims with primers using random, semi-random, or otherwise degenerate bases for annealing/priming because no single Tm is available for such primers.  
Therefore, the scope of Claim 2 is indefinite.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 2 has been interpreted as at least including embodiments using ‘first pairs’ of primers, each pair with a Tm in the range of 52-58oC, and an annealing temperature in the range of 47-53oC for their use.  Therefore, use of any annealing temperature below 47oC is within the scope of Claim 2.   
Response to Arguments
Applicant’s arguments in the 12/3 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found to be unpersuasive.  
Applicant argues i) that “a person skilled in the art could find or determine the appropriate or the best annealing temperature by ordinary skills”; ii) that “reducing annealing temperature is an ordinary skill to produce non-specific amplification fragments”; iii) that embodiment 1 of the instant disclosure describes annealing at 25oC while embodiment 2 describes annealing at 15oC; and iv) that “how to reduce the annealing temperature of a given primer or pair of primers is clear for the person skilled in the art” (see pgs 8-9 of the 12/3 Reply).  
These arguments are not persuasive because regarding i) and iv), Applicant does not dispute the absence of an art recognized formula or methodology for m of a primer as its “annealing temperature” does not provide clarity as to how far below the Tm is the “annealing temperature” must be to meet the limitations recited in Claim 2.  The extent of how far below the Tm the annealing temperature must be is critical because the art includes recognition of secondary structure formation with decreases in temperature, which would interfere with the use of primers as encompassed by the claim.  And to the extent that the argument is based on experimental determination to “determine” the annealing temperature, the instant disclosure does not reasonably apprise the skilled artisan of the experimental conditions to be used.  
Regarding ii), the argument is unpersuasive because the ability to reduce from a clear annealing temperature is irrelevant where there is no clear annealing temperature as explained above.  
Regarding iii), the argument is unpersuasive because the specific details of those embodiments are directed to the temperatures used after reduction from annealing temperature(s) that are not disclosed.  As such, they provide no information as to the annealing temperature of the primer pairs used.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
This rejection has been previously presented.
Claim 5 remains dependent from canceled Claim 3, and so the scope of Claim 5 is indefinite.  In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 5 has been interpreted as depending from Claim 1 because it was amended to include the elements of canceled Claim 3. 

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grothues et al. (“PCR amplification of megabase DNA with tagged random primers (T-PCR)” Nucleic Acids Res. 1993, 21(5):1321-1322).  
This rejection has been previously presented.
As an initial matter, it is noted that Claim 6 recites “the length of the first tag sequence is 1-20 bp”, which includes a length of one (1) nucleotide.  
Grothues et al. teach “Tagged random primer PCR (T-PCR)” (see e.g. pg 1321, left col., second full paragraph) which includes use of a first pair of tagged random primers with “a 9 to 15 bp arbitrary 3’ tail that can bind to any DNA sequence and a constant 17 bp 5’ head” in a first PCR step using “an annealing temperature of 30oC for 1 minute [ ] for a primer with 9 random bases” (which correspond to lines 3-4 and 7-8 of Claim 1 as well as Claims 2, 4, and 6); and that is followed by a second PCR step using primers “complementary to the constant 5’ part of the tagged primer” (which corresponds to lines 5-6 of Claim 1).  
The first nucleotide that is 3’ of the “constant 17 bp 5’ head” corresponds to the “first tag sequence” in Claim 1.  
Moreover, they teach use of T-PCR to amplify S. pombe chromosomal DNA and the “whole genome” (see e.g. pg 1321, paragraph bridging 1st and 2nd col.; and pg 1322, Fig. 2, lane 7), which corresponds to “amplification on a whole genome” as present in line 3 of Claim 1.
Regarding Claim 7, the use of fully random nonamers must inherently include at least one nucleic acid sequence present in “rice, corn, barley, wheat, arabidopsis, human and animal” sequences.  
Therefore, Grothues et al. anticipate Claims 1, 2, 4, 6, and 7.  

Claims 8, 9, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grothues et al. (as cited above).  
This rejection has been previously presented.
The teachings of Grothues et al. have been explained above. Their first pair of tagged random primers with “a 9 to 15 bp arbitrary 3’ tail that can bind to any DNA sequence and a constant 17 bp 5’ head”, where the first nucleotide that is 3’ of the “constant 17 bp 5’ head” corresponds to the “first tag sequence” in Claim 8, and pairs of primers “complementary to the constant 5’ part of the tagged primer”, are materials corresponding to “a first pair of primers” and “a second pair of primers” as present in Claim 8, 9, and 18-20.  
Therefore, Grothues et al. anticipate Claims 8, 9, and 18-20.  

Response to Arguments
Applicant’s arguments in the 12/3 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found to be unpersuasive.  
Applicant argues that the feature of “a first tag sequence” in Claims 1 and 8 provides a “differential technical feature” not taught by Grothues et al. 
This is not persuasive because, as explained in the statements of rejection above, that feature encompasses a single nucleotide (see e.g. the instant specification 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grothues et al. (as cited above) in view of Enoki et al. (US 2019/0233889 A1; filed as application no. 16/313,706; published August 1, 2019; effectively filed September 13, 2016 based on JP 2016-178528), with JP 2016-178528 referred hereafter as “Enoki JP”.    
This rejection has been previously presented.
As an initial matter, it is noted that both of the cited documents relate to nucleic acid libraries, including amplification in constructing them, and their use as a common field of endeavor.  
The teachings of Grothues et al. have been described above.  Their teachings regarding a constant 17 bp tag sequence and its use in a second PCR step to amplify randomly primed products of their first PCR step, where the constant 17 bp tag sequence corresponds to the “bridging sequence” as present in Claims 5 and 17, are expressly reiterated. 
They do not teach a sequencing adapter sequence and a sequencing primer sequence, in that order at the 5’ end of the primers used in their second PCR step.  
Enoki JP teach next generation sequencer (Nextera based) primers, and the use of Nextera based sequences in both random primers and second PCR reaction primers as discussed in the Non-Final rejection of 9/3/2020. More specifically, Enoki JP teach DNA sequencing their amplified DNA fragments using next generation (Nextera based) sequencing (see translated JP 2016-178528 ¶¶0178-0182, 0184-0185, 0187, 0189-0190 and 0192-0193 in the Table presented in the previous Office Action, with corresponding portions of Enoki et al. supporting the machine translation). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the primers of Grothues et al. so that the primers include Nextera based sequences in a manner based on the primers taught by Enoki JP, with the reasonable expectation of successfully improving the usefulness of the Grothues et al. methods by producing DNA libraries that are ready for use with Nextera sequencing technology (as taught by Enoki JP) without surprising or unexpected results.      
Additionally, the modified primers of Grothues et al. as explained above renders a “kit” comprising them (as present in Claim 17) obvious and therefore unpatentable. 
Response to Arguments
Applicant’s arguments in the 12/3 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found to be unpersuasive.  
Applicant argues that the feature of “a first tag sequence” in Claims 1 and 8 provides as “differential technical feature” not taught by Grothues et al., which has been addressed above.
Applicant further argues that Enoki JP do not teach “a tag sequence on the random primer, nor disclose or teach each primer of the first pair of non-specific primers has a tag sequence”, which is not persuasive because Grothues et al. provides the teaching as explained above.  
Applicant additionally argues “unexpected or surprising technical effects” based upon the allegation that the combination of prior art in this rejection does not teach the presence of “first tag sequence”.  This argument is not persuasive because the art does teach this claim feature (as explained above), and so there is no unexpected result.  Stated differently, the use of the primers of Grothues et al. would “tag” the products in the same way that Applicant alleges would occur for the claimed methods.  
Furthermore, the alleged “unexpected or surprising technical effects” are not commensurate with the scope of the claimed methods, which do not include a requirement for “multiple tagged PCR fragments which are respectively originated from different species”, or for their being combined, or for use of the tagged products “for sorting the mixed sequencing results”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635